THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND Interim Report December 31, 2008 THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) December 31, 2008 Assets Portfolio investments at fair value (cost $13,456,856) $ 15,187,632 Cash and cash equivalents 3,215,084 Deferred compensation plan assets, at market value 305,008 Prepaid expenses and other assets 65,774 Other receivable – foreign withholding tax 60,242 Prepaid income tax 5,938 Accrued interest receivable 3,560 Total Assets $ 18,843,238 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 305,008 Due to affiliate 20,000 Deferred tax liability 9,832 Accounts payable and accrued expenses: Audit and tax 130,900 Legal 24,695 Other 2,814 Total liabilities 493,249 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 115,858 Beneficial Shareholders (108,159.8075 shares) 18,234,131 Total shareholders’ equity (net asset value) 18,349,989 Total Liabilities and Shareholders’ Equity $ 18,843,238 Net Asset Value per Share of Beneficial Interest $ 168.59 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Nine Months Ended December 31, 2008 Three Months Nine Months Ended Ended December 31, December 31, 2008 2008 Investment Income and Expenses Income: Income from cash and cash equivalents $ 12,492 $ 67,946 Interest income distributions received from indirect investments 2,817 5,008 Other income from indirect investments - 16 Total income 15,309 72,970 Expenses: Audit and tax fees 66,347 178,681 Management fee 42,380 140,371 Legal fees 39,141 134,806 Administrative fees 27,990 84,185 Independent Trustee fees 14,078 53,411 Insurance expense 13,492 40,187 Other expenses 13,705 22,037 Total expenses 217,133 653,678 Net investment loss (201,824 ) (580,708 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments (1,012,434 ) (1,058,864 ) Distributions of realized gain received from Indirect Investments 121,416 574,541 Realized loss from write-off of Indirect Investments (809,500 ) (1,621,213 ) Net change in shareholders’ equity from Indirect Investments (1,700,518 ) (2,105,536 ) Change in net unrealized depreciation of Distributed Investments (7,109 ) (43,420 ) Net realized gain from Distributed Investments - 5,717 Net change in shareholders’ equity from Distributed Investments (7,109 ) (37,703 ) Change in net unrealized appreciation of Direct Investments 51,969 (10,675 ) Net change in shareholders’ equity from Portfolio Investments before tax (1,655,658 ) (2,153,914 ) Provision for income taxes 871 3,789 Net change in shareholders’ equity from Portfolio Investments after tax (1,654,787 ) (2,150,125 ) Net Decrease in Shareholders’ Equity from Operations $ (1,856,611 ) $ (2,730,833 ) The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Nine Months Ended December 31, 2008 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2008 $ 354,716 $ 23,985,900 $ 24,340,616 Increase (decrease) in shareholders’ equity from operations: Net investment loss (2,672 ) (578,036 ) (580,708 ) Net realized gain from investments (D) 26 5,691 5,717 Distributions of realized gain received from Indirect Investments – net (4,816 ) (1,041,856 ) (1,046,672 ) Change in unrealized appreciation on investments – net (E) (216,413 ) (896,546 ) (1,112,959 ) Provision for income taxes 17 3,772 3,789 Net decrease in shareholders’ equity from operations (223,858 ) (2,506,975 ) (2,730,833 ) Distributions to shareholders: (C) Return of capital distributions (13,451 ) (2,909,693 ) (2,923,144 ) Realized gain distributions (1,549 ) (335,101 ) (336,650 ) Total distributions to shareholders (15,000 ) (3,244,794 ) (3,259,794 ) Net decrease in shareholders’ equity (238,858 ) (5,751,769 ) (5,990,627 ) Shareholders’ equity as of December 31, 2008 (A) $ 115,858 $ 18,234,131 (B) $ 18,349,989 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $168.59 as of December 31, 2008.Additionally, from February 9, 1998 (commencement of operations) through December 31, 2008, the Trust made cash distributions to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of expenses paid in connection with Indirect Investments. (E) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended December 31, 2008 Cash Flows From Operating Activities Net decrease in shareholders’ equity from operations $ (2,730,833 ) Adjustments to reconcile net decrease in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments 1,112,959 Net capital contributed to Indirect Investments (273,607 ) Distributions received from Indirect Investments 1,545,669 Net realized gain from investments 1,040,955 Proceeds from the sale of Distributed Investments 117,844 Decrease in accrued interest receivable 7,629 Decrease in deferred compensation plan assets 19,075 Increase in prepaid expenses and other assets (5,433 ) Decrease in deferred tax liability (4,751 ) Decrease in accounts payable and accrued expenses (66,315 ) Increase in due to affiliate 20,000 Increase in other receivable - foreign withholding tax (37,242 ) Net cash provided by operating activities 745,950 Cash Flows Used for Financing Activities Cash distribution paid to shareholders (3,259,794 ) Decrease in cash (2,513,844 ) Cash at beginning of period 5,728,928 Cash at End of Period $ 3,215,084 Supplemental disclosure of cash flow information: Cash paid for income taxes $ 962 Supplemental disclosure of non-cash operating activity: Fair value of in-kind distributions received from Indirect Investments $ 148,438 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of December 31, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 2,189,325 1,000 shares of common stock 1,000,000 0 Total Manufacturing 1,863,700 2,189,325 11.93 % 11.93 % Healthcare: Allied Healthcare International, Inc. New York, NY Home health care 64,626 shares of common stock 77,551 70,442 0.39 % 0.39 % Total Healthcare 77,551 70,442 0.39 % 0.39 % Total Direct Investments 1,941,251 2,259,767 12.32 % 12.32 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,330,579 962,842 5.25 % 5.25 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 416,059 433,631 2.36 % 2.36 % $2,500,000 original capital commitment .267% limited partnership interest Total International 1,746,638 1,396,473 7.61 % 7.61 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 873,061 843,723 4.60 % 4.60 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 268,015 203,533 1.11 % 1.11 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,141,076 1,047,256 5.71 % 5.71 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of December 31, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,486,711 $ 4,284,125 23.35 % 23.35 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,361,172 2,360,860 12.86 % 12.86 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 616,577 856,863 4.67 % 4.67 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 0 35,790 0.20 % 0.20 % $10,000,000 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 5,464,460 7,537,638 41.08 % 41.08 % Sector Focused: First Reserve Fund VIII, L.P. 0 92,000 0.50 % 0.50 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,900 94,000 0.51 % 0.51 % Providence Equity Offshore Partners III, L.P. 1,154 6,553 0.04 % 0.04 % $3,500,000 original capital commitment 96,054 100,553 0.55 % 0.55 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,053,253 1,118,710 6.09 % 6.09 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,149,307 1,311,263 7.14 % 7.14 % Small Corporate Restructuring: American Securities Partners II, L.P.(A) 0 18,457 0.10 % 0.10 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. (A) 315,812 239,769 1.30 % 1.30 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (B) (f/k/a Triumph Partners III, L.P.) 40,246 139,223 0.76 % 0.76 % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring 356,058 397,449 2.16 % 2.16 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of December 31, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. $ 957,135 $ 646,218 3.52 % 3.52 % $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. 204,964 148,099 0.81 % 0.81 % $1,540,000 original capital commitment .381% limited partnership interest Sprout Capital VIII, L.P. 495,967 443,469 2.42 % 2.42 % $5,000,000 original capital commitment .667% limited partnership interest Total Venture Capital 1,658,066 1,237,786 6.75 % 6.75 % Total Indirect Investments 11,515,605 12,927,865 70.45 % 70.45 % Total Portfolio Investments (C) (D) $ 13,456,856 $ 15,187,632 82.77 % 82.77 % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) In December 2008, the Trust received an in-kind distribution from Washington & Congress Capital Partners, L.P. of 64,626 common shares of Allied Healthcare International, Inc. valued at $77,551 as of the date of distribution. (C) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust's portion has been given to the other limited partners invested in this partnership. (D) For the three months ended December 31, 2008, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $809,500: Apollo Investment Fund IV, L.P.$77,200 CVC European Equity Partners II, L.P.157,400 Parthenon Investors, L.P.574,900 $809,500 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) For the Nine Months Ended December 31, 2008 The following per share data and ratios have been derived from information provided in the consolidated financial statements. Operating Performance Per Share of Beneficial Interest: 2009 Net asset value, beginning of year $ 221.76 Net investment loss (5.34 ) Net change in net assets from Portfolio Investments (17.83 ) Net decrease in net assets resulting from operations (23.17 ) Cash distributions: (B) Return of capital (26.90 ) Gain (3.10 ) (30.00 ) Net asset value, end of period 168.59 Total investment return (A) (13.93 %) Ratios to Average Net Assets: Expenses (including provision for income taxes) (A) 4.02 % Expenses (excluding provision for income taxes) (A) 4.00 % Net investment loss (A) (3.55 %) Supplemental Data: Net assets, end of period $ 18,349,989 Portfolio turnover 0.68 % (A) Calculation is based on annualized amounts. (B) The determination of the return of capital and realized gain components of distributions are based on information available at the time of each distribution. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific
